Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign document #1 is a general reference directed to printing a chart for color verification and correction.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: request level setting unit [CPU, 0009] and image adjustment processing unit [CPU, 0009] in claim 1, 2 and 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “... a request level setting unit that: (a) causes the printing apparatus to print a test chart for inquiring a user about a request level of image quality of a print product ... receives a response from the user indicating the request level of the user for the test chart.”  It is unclear if the test chart to which the quality level is being requested for is now being termed “a print product.” Dependent claims 2-6 are rejected for failing to remedy the ambiguity of claim 1 from which they depend.  For purposes of examination, the Examiner interprets the limitations to mean that some type means is presented to the user to select an image quality for printing the test chart and that the user in some manner indicates desired quality.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “color shift” in claim 4 is used by the claim to mean “gradation and/or density variation,” while the accepted meaning is “any change which is unexpected and doesn't meet customer expectations or a misregistration between overlapping colorants.” The term is indefinite because the specification does not clearly redefine the term.
Claim 6 recites “... read an image of the test chart.” It is unclear and indefinite how the image read is the test chart when claim 1 claims where the request level is directed to “a print product.”  This print product is not equated as the test chart.  For purposes of examination, the Examiner interprets the limitation to mean the test chart is representative of the print product and its quality is based on the received quality setting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al., (US Pub 20020051584).
Regarding claim 1: Shimizu discloses an image forming apparatus comprising: 
a printing apparatus [printer, p0045]; 
a request level setting unit that: (a) causes the printing apparatus to print a test chart for inquiring a user about a request level of image quality of a print product of the printing apparatus [the user preference obtaining unit 2 outputs images at two or more correction levels for each of the given images to allow the user to select a preferred corrected image for each of the types ... a plurality of corrected images [interpreted as a test chart] at different correction levels are printed, p0043-0045 & p0076]; 
(b) receives a response from the user indicating the request level of the user for the test chart [user is requested to select a user-preferred image from the printout, p0098]; and 
(c) specifies the request level of the user and sets the specified request level as an image adjustment process of the printing apparatus [the answer of the user is obtained ... the selection result is stored ... the λ and α values corresponding to the number of images can also be stored, p0098-0099]; 
the image adjustment processing unit that executes the image adjustment process according to the set request level [correction according to preference of the user, p0108-0112].

Regarding claim 5: Shimizu discloses the image forming apparatus according to claim 1, wherein the image adjustment processing unit sets at least one of a type [e.g. brightness or/and white balance correction, p0042-0046] and a frequency of the image adjustment process according to the request level.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., (US Pub 20020051584) in view of Omagari (US Pub 20070195345).
Regarding claim 2: Shimizu discloses the image forming apparatus according to claim 1.
Shimizu does not appear to explicitly disclose wherein the test chart includes a plurality of patches indicating density variation; the request level setting unit specifies a request level of the density variation, and the image adjustment processing unit executes the image adjustment process according to the request level of the density variation.
Omagari discloses in a related printing system from the same field of endeavor [Abstract] wherein the test chart includes a plurality of patches indicating density variation [patches of various densities as shown in Figures 8 & 9, p0045-0046]; the request level setting unit specifies a request level of the density variation [the setting for creation and measurement of a patch chart is set ... In an area 502, input data is specified. The format of the input data is selected from RGB and CMYK. Then, by pressing the Browse button, a dialogue (not shown) is displayed, and the file, in which the color value data that is used to create patches is described, p0034], and the image adjustment processing unit executes the image adjustment process according to the request level of the density variation [The patch chart printing is performed in accordance with the information of the paper feed port, paper type, paper size, print quality and the color conversion selected, p0037].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Shimizu the support whereby the test chart includes a plurality of patches indicating density variation; the request level setting unit specifies a request level of the density variation, and the image adjustment processing unit executes the image adjustment process according to the request level of the density variation as taught by Omagari because it allows the user to better evaluate colors of concern.

Regarding claim 3: Shimizu discloses the image forming apparatus according to claim 1.
Shimizu does not appear to disclose wherein the plurality of patches are patch images having mutually different densities of toner colors of the printing apparatus.
Omagari discloses wherein the plurality of patches are patch images having mutually different densities of toner colors of the printing apparatus [patches of various densities as shown in Figures 8 & 9, p0045-0046].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Shimizu the support whereby the test chart includes a plurality of patches indicating density variation; the request level setting unit specifies a request level of the density variation, and the image adjustment processing unit executes the image adjustment process according to the request level of the density variation as taught by Omagari because it allows the user to better evaluate colors of concern.

Regarding claim 4: Shimizu discloses the image forming apparatus according to claim 1.
Shimizu appears to fail to disclose wherein the test chart includes a plurality of patches indicating color shifts having different shift amounts, the request level setting unit specifies a request level of the color shift, and the image adjustment processing unit executes the image adjustment process according to the request level of the color shift.
Omagari discloses wherein the test chart includes a plurality of patches indicating color shifts having different shift amounts, the request level setting unit specifies a request level of the color shift, and the image adjustment processing unit executes the image adjustment process according to the request level of the color shift [patches of various densities as shown in Figures 8 & 9, p0045-0046].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Shimizu the support whereby the test chart includes a plurality of patches indicating color shifts having different shift amounts, the request level setting unit specifies a request level of the color shift, and the image adjustment processing unit executes the image adjustment process according to the request level of the color shift as taught by Omagari because it allows the user to better evaluate colors of concern.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., (US Pub 20020051584) in view of Winter et al., (US Pub 20010040685).
Regarding claim 6: Shimizu discloses the image forming apparatus according to claim 1.
Shimizu appears to fail to disclose an image reading apparatus, wherein the request level setting unit causes the image reading apparatus to read an image of the test chart on which a response of the user is written, and specifies the response of the user from the image of the test chart read by the image reading apparatus.
Winter discloses in a well-known related system from the same field of endeavor [Abstract] wherein the request level setting unit causes the image reading apparatus to read an image of the test chart on which a response of the user is written, and specifies the response of the user from the image of the test chart read by the image reading apparatus [generating with the printer a combination proof sheet and order form including a graphical representation of at least one of the images and a plurality of image selection and/or image enhancement user designation areas ... completing at least one of the user designation areas on the combination proof sheet and order form ... using the printer to read the combination proof sheet and order form to determine the user designation areas completed by the user, p0037].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Shimizu the support wherein the request level setting unit causes the image reading apparatus to read an image of the test chart on which a response of the user is written, and specifies the response of the user from the image of the test chart read by the image reading apparatus as disclosed by Winter because it allows the user to easily select the image(s) that represent their intent as discussed by Winter in at least the Summary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szymanski, US Patent 9060678, in a related system from the same field of endeavor discloses changing resolutions of test charts to determine the best result as well as selecting a resolution to test with and to “stick to it.” See col. 19 lines 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672